FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                   UNITED STATES COURT OF APPEALSJanuary 30, 2019

                                TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                   Clerk of Court


 KENT VU PHAN,

              Plaintiff - Appellant,

 v.                                                     No. 18-1344
                                               (D.C. No. 1:17-CV-02353-LTB)
 NATIONAL JEWISH HEALTH;                                  (D. Colo.)
 METRO COMMUNITY PROVIDER
 NETWORK (MCPN); P.A.
 MEGHANN DEVITO; DR. MICHAEL
 NGUYEN; ATTORNEY TRACY L.
 ZUCKETTE; ATTORNEY
 CHRISTOPHER M. ROBBINS; and
 STATE FARM INSURANCE
 COMPANY,

              Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before BRISCOE, HOLMES, and MATHESON, Circuit Judges.


      Pro se Plaintiff-Appellant Kent Vu Phan alleges that he found standing

water in his condominium’s crawlspace. He further alleges that the subsequent

      *
              After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist in the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
conduct of his insurance agency, his medical providers, and two attorneys gave

rise to claims under 42 U.S.C. §§ 1981, 1983, 1985, and 1986, as well as under

the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., the

Rehabilitation Act, 29 U.S.C. § 701 et seq., and various state laws. The district

court dismissed Mr. Phan’s amended complaint as legally frivolous and for failure

to comply with Rule 8 of the Federal Rules of Civil Procedure. On appeal, Mr.

Phan fails to explain why the district court erred, and so we conclude that Mr.

Phan has waived his challenge to the district court’s order. Exercising

jurisdiction under 28 U.S.C. § 1291, we thus affirm the district court’s order,

deny as moot Mr. Phan’s motion for summary reversal, and deny Mr. Phan’s

motion to proceed in forma pauperis.

                                         I

      Mr. Phan’s original complaint alleged that his condominium’s crawlspace

had been contaminated with standing water. A magistrate judge ordered Mr. Phan

to file an amended complaint because Mr. Phan had “merely typed out a narrative

of events in numbered paragraphs” without providing any “indication of what

violation has been committed by which of the Defendants.” R. at 29 (Order

Directing Pl. to File Am. Compl., dated Oct. 10, 2017).

      Mr. Phan’s amended complaint again alleged that standing water

contaminated his condominium’s crawlspace. He alleged that his insurance



                                         2
agency denied a claim related to this contamination, that two attorneys defended a

related lawsuit Mr. Phan apparently brought against his homeowner’s association,

and that various medical providers declined to conclude that Mr. Phan’s medical

problems were caused by the standing water. While the amended complaint

invoked 42 U.S.C. §§ 1981, 1983, 1985, 1986, as well as the ADA, the

Rehabilitation Act, and various state laws, it did not clearly tie these legal

provisions to actions by the individual defendants.

      The district court dismissed “the Amended Complaint in part as legally

frivolous and in part for failure to comply with Rule 8 of the Federal Rules of

Civil Procedure.” R. at 99 (Order of Dismissal, filed July 31, 2018). Construing

Mr. Phan’s filings liberally, the court discerned and dismissed four claims. First,

it dismissed any claims arising under 42 U.S.C. § 1981 because Mr. Phan failed to

plausibly allege that any defendant intended to discriminate against him based on

his race. Second, the court dismissed any claims arising under 42 U.S.C. § 1983

as frivolous because Mr. Phan failed to plausibly allege that any defendants were

state actors. Third, the court dismissed claims arising under 42 U.S.C. §§ 1985

and 1986 because the allegations of conspiracy were conclusory and the complaint

failed to identify a right protected by these statutes. Fourth, the court dismissed

the claims under the ADA and the Rehabilitation Act because Mr. Phan failed to

allege that he was denied the benefit of public services or that any defendants



                                           3
were public entities. The court declined to exercise supplemental jurisdiction

over Mr. Phan’s remaining state-law claims.

      Mr. Phan filed a timely notice of appeal. He later filed motions with this

court to proceed in forma pauperis and for summary reversal.

                                         II

      We affirm the district court’s order because Mr. Phan’s appellate briefing

does not point to any specific error in the court’s ruling or respond to the

deficiencies that the court identified. * Instead, Mr. Phan recounts his factual

allegations, Aplt.’s Opening Br. at 1S4, summarizes the district court’s order, id.

at 4S8, and then provides conclusory language and allegations related to the

claims at issue, id. at 9S16. Although we construe Mr. Phan’s filings liberally,

Kay v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007), we “cannot take on the

responsibility of serving as the litigant’s attorney in constructing arguments and

searching the record.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836,

840 (10th Cir. 2005); see United States v. Fisher, 805 F.3d 982, 991 (10th Cir.

2015) (“[T]he appellant must present his claims in a way that does not compel us

to scavenge through his brief for traces of argument.”); Nixon v. City & County of

      *
             We note that Mr. Phan’s appellate brief is expressly styled
“Appellant’s Combined Opening Brief and Application for a Certificate of
Appealability.” If Mr. Phan believes that he requires a certificate of appealability
to pursue this appeal, he is mistaken; this certificate requirement is inapposite
here. See 28 U.S.C. § 2253(c). Therefore, we deny as moot Mr. Phan’s nominal
request for a certificate of appealability.

                                          4
Denver, 784 F.3d 1364, 1366 (10th Cir. 2015) (“The first task of an appellant is

to explain to us why the district court’s decision was wrong. Recitation of a tale

of apparent injustice may assist in that task, but it cannot substitute for legal

argument.”). Thus, we conclude that Mr. Phan’s failure to explain why the

district court’s order was wrong waives any argument for reversal. See Utah

Envtl. Cong. v. Bosworth, 439 F.3d 1184, 1194 n.2 (10th Cir. 2006) (“An issue

mentioned in a brief on appeal, but not addressed, is waived.”); Garrett, 425 F.3d

at 841 (“[T]he inadequacies of Plaintiff’s briefs disentitle him to review by this

court.”).

                                           III

      Because Mr. Phan has failed to demonstrate “the existence of a reasoned,

nonfrivolous argument on the law and facts in support of the issues,” Watkins v.

Leyba, 543 F.3d 624, 627 (10th Cir. 2008) (quoting McIntosh v. U.S. Parole

Comm’n, 115 F.3d 809, 812 (10th Cir. 1997)), we deny his application to proceed

in forma pauperis on appeal and direct him to make full and immediate payment

of the outstanding appellate filing fee.

                                           IV

      For the foregoing reasons, we AFFIRM the district court’s order

dismissing the case. In light of our ruling, we DENY AS MOOT Mr. Phan’s

motion for summary reversal. Finally, we also DENY the motion to proceed in



                                           5
forma pauperis on appeal.

                            ENTERED FOR THE COURT



                            Jerome A. Holmes
                            Circuit Judge




                              6